DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 08/26/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informality: “capable of being landed, of the station.” should be introduced as “capable of being landedon the station”. For examination purposes, this limitation was interpreted as “capable of being landed on the station”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, claim 9 recites the limitation "includes a coordinate value (singular)".  Afterwards, the claim recites:
“wherein the current location information of the unmanned aerial robot is obtained based on an average value of the coordinate values (plural)”
There is insufficient antecedent basis for “the coordinate values” (plural) in the claim, making it unclear for the examiner if there should be only singular value (i.e. a single center point as a reference in space) or coordinate values (i.e. roll, pitch, and yaw coordinates).  For examination purposes, a coordinate value was treated as a singular value (i.e. a center point). Under this interpretation, it is not clear how an average value can be taken of a coordinate value. The specification only repeats the claimed language, and also does not describe how in sufficient detail how one would take this average if there is an average to be taken. Furthermore, in the case it is taking an average of the coordinate values (plural: i.e. the coordinate values consist of a roll, pitch, and yaw value), it is not clear to the examiner how an average can be taken from this either since one would need more than just for example, a single roll, pitch, and yaw value respectively for an average to be taken. Because of these unclear limitation(s), the examiner has interpreted the claim as:
“The method of claim 7, wherein the control information includes location information of the multi- pattern, wherein the location information of the multi-pattern includes a coordinate value having the landing point as a reference point, and wherein the current location information of the unmanned aerial robot is obtained 
Claims 10-13 are similarly rejected, because of their dependencies on rejected claim 9, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 101811130 B1), in view of Canoy et al. (US 20170045894 A1) and herein after will be referred to as Song and Canoy respectively.

Regarding claim 1, Song teaches a precise landing method using a multi-pattern of an unmanned aerial robot in an unmanned aerial control system (pg. 2 The present invention relates to an image-based automatic landing technology of an unmanned airplane, and more particularly, to an image based automatic landing technique of an unmanned airplane that recognizes landing markers by using image information acquired during vertical landing using a camera attached directly below the UAV…)

pg.2 the landing information acquisition method includes: (a) capturing an input image by photographing an landing marker installed on a landing area using an image sensor when the unmanned airplane makes vertical landing; (b) converting the input image into digital image information by a digital conversion module)
In the cited document, it is understood that once the image sensor captures the image value (landing marker), the digital conversion module must receive that image value in order to extract the image value information.
and recognizing a multi-pattern in which control information for precise landing control has been coded based on the image value (pg. 2 (c) the pattern recognition module selects a landmark marker candidate group for the landing marker from the digital image information and extracts internal pattern information about the internal patterns of the land marker candidate group to recognize a predetermined pattern to be set in advance);
The pattern contains landing information for precise landing control (pg.3 (d) calculating the landing information through the specific pattern recognized by the calculation module. In this case, the landing information may be one of a relative distance, a direction angle, and a parallel movement distance.)
obtaining control information when an ID value included in the control information indicates a landing point (pg.7 landing information obtaining apparatus 900 for obtaining landing information using the landing marker shown in FIG. 1 according to an embodiment of the present invention);  
Once the landing information from the landing point image is calculated, the landing information obtaining apparatus 900 obtains the control information.
While Song teaches control information (vertical distance, rotation, parallel travel distance, etc.) necessary for automatic landing using camera calibration information (pg. 2), Song does not explicitly teach using that control information to move to the landing point based on the control information; and performing landing at the landing point (rather only mentions the method is for landing of a UAV pg. 2).
However, Canoy teaches moving to the landing point based on the control information; and performing landing at the landing point ([0036] The UAV may continue the landing procedure by performing position control operations to land based on image-processing of the target landing bay, such as by lowering until the altitude of the UAV is at a calculated touchdown elevation), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to incorporate Canoy to more explicitly teach moving to the landing point based on the control information; and performing landing at the landing point for safely controlling landing of a UAV (Canoy [0003]) which implements the control commands into a practical application.
Song also teaches wherein the multi-pattern includes a first multi-pattern and a second multi- pattern, and wherein the first multi-pattern has a greater size than the second multi-pattern (Fig. 1 and pg. 3 the landing markers are constituted by three large circles arranged at a first predetermined interval and three small circles arranged at a second predetermined interval which are smaller than the large circles, and the three large circles and the three small circles)
Song does not explicitly teach: and recognizing the multi-pattern again if the landing is not completed, 
However, Canoy teaches and recognizing the multi-pattern again if the landing is not completed ([0090] In response to determining that the UAV is not at the target landing bay (i.e., determination block 420=“No”), the UAV may continue with the calculation operations in block 410. In this way, the UAV may iteratively update and adjust the flight plan for traveling to the target landing bay, accounting for unforeseen exception conditions along the path),
Supported by Fig. 5, in the case where the UAV is not positioned above the landing pattern, the UAV reiterates the flight plan until it is at the target landing bay step 420 ([0091] UAV may descend based on a control of rotor motors and continually evaluate camera imagery to identify whether the UAV is still centered on the landing pattern and/or oriented corresponding to the special symbol of the landing pattern.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to incorporate Canoy to include recognizing the multi-pattern again if the landing is not completed, because doing so improves safety by allowing the UAV to continuously check the pattern until landing is proper.
Song also teaches wherein a landing area for the landing of the unmanned aerial robot includes the landing point and the multi-pattern (Fig. 1), 

Regarding claim 2, Song, as modified (see rejection of claim 1) teaches the method of claim 1, 
Song does not explicitly teach further comprising: performing a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails.
However, Canoy teaches further comprising: performing a movement flight when assigned a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails (Fig. 7 steps 710-716; in the case where UAV flight plan encounters an exception condition (ie. obstacle is in the way), a different landing bay is assigned (see Fig. 1 different landing bays associated with different patterns) once assigned the other routines (Fig. 4 and 5) are performed again.).  
Canoy does suggest but does not teach in a single embodiment searching for a different multi-pattern in the steps cited to Fig. 7.
However, Canoy explicitly discloses in another embodiment searching for a different multi-pattern ([0078] However, in some scenarios, due to emergency landings or an “open reservation policy” of the multi-bay landing zone (e.g., first-come, first-server), UAVs may be required to perform searching for open/available landing bays (each associated with a pattern)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Song’s assigning of a pattern to incorporate Canoy to more explicitly disclose that of performing a movement flight for searching for a different multi-pattern and 

Regarding claim 3, Song, as modified, teaches the method of claim 2.
Song, as modified, also teaches further comprising: performing a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again, 
Song, as modified does not explicitly teach if the ID value does not indicate the landing point.
However, Canoy teaches performing a movement flight when assigned a different multi-pattern and recognizing the multi-pattern again (Fig. 7 steps 710-716; in the case where UAV flight plan encounters an exception condition (ie. symbol indicates that UAV may not land on the bay), a different landing bay is assigned (see Fig. 1 different landing bays associated with different patterns) once assigned the other routines (Fig. 4 and 5) are performed again), 
if the ID value does not indicate the landing point (see Examiner Note below supported by [0043] a first landing bay 110a that is currently obstructed or semi-permanently assigned to the second UAV 130b may include a first asymmetric symbol within a circle (e.g., an ‘h’ within a circle), indicating that the first UAV 130a may not land in the first landing bay 110a. As another example, a second landing bay 110b that is open and not assigned any UAV may include a second asymmetric symbol within a circle (e.g., an ‘a’ within a circle), indicating that the first UAV 130a may land in the second landing bay 110b).  
Examiner Note: In the case where the ID value (symbol) does not indicate that the UAV can land ([0043]), then UAV find a different landing bay and performs movement flight plans based on that different landing bay (shown above Fig. 4-7).
Canoy does suggest but does not teach in a single embodiment searching for a different multi-pattern in the steps cited to Fig. 7.Canoy explicitly discloses in another embodiment searching for a different multi-pattern ([0078] However, in some scenarios, due to emergency landings or an “open reservation policy” of the multi-bay landing zone (e.g., first-come, first-server), UAVs may be required to perform searching for open/available landing bays (each associated with a pattern)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Song assigning of a landing bay to incorporate Canoy to more explicitly disclose that of searching for a multi-pattern , because doing so improves the flexibility of the system by accounting for emergency landings and allowing the UAV to land in different areas.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Song to incorporate Canoy to include if the ID value does not indicate the landing point, because doing so ensures that the UAV does not land in unsafe or undesirable areas.

Regarding claim 4, Song, as modified teaches the method of claim 3, 
Song, as modified, teaches further comprising: searching for the second multi-pattern if both the first multi-pattern and the second multi-pattern are not recognized after recognition of the first multi-pattern is first successful (see Examiner Note supported by Song pg. 4 The rectangle and the large circle 110 which are the outermost figures are detected and used as a region of interest (ROI), and the landing marker is recognized using the pattern of the small circle 120 inside)
Examiner Note: The examiner understands that the process in which the UAV first detects the landing pattern reads upon the limitation “if both the first multi-pattern and the second multi-pattern are not recognized” since before the UAV detects the landing pattern, a first multi-pattern and a second multi-pattern are not recognized. Described in pg. 4, after recognition of the first multi pattern, the large circle 110 is successful, then the UAV searches for the second multi pattern the small circle 120.

Regarding claim 5, Song, as modified teaches the method of claim 4, wherein the first multi-pattern and the second multi-pattern are disposed peripherally with respect to the landing point, and wherein the second multi-pattern is positioned closer to the landing point compared to the first multi-pattern (Song Fig. 1 both large circles and small circles are disposed peripherally, near the center, with respect to the landing point. The small circles are positioned closer to the landing point compared to the first multi-pattern).

Regarding claim 6, Song, as modified teaches the method of claim 5, wherein the second multi-pattern has a size recognized simultaneously with the first multi-pattern at a specific altitude (Song pg. 2 (a) capturing an input image by photographing an landing marker installed on a landing area using an image sensor when the unmanned airplane makes vertical landing; Fig. 1 shows that landing marker consists of both a first and second multi pattern); pg. 3 shows the patterns are recognized using a digital conversion module).
Examiner understands that the image sensor captures both the second and first multi-patterns simultaneously because it is disclosed that analysis is done on both patterns from the obtained image data (see at least Song pg.3).
and is surrounded by the first multi-pattern (Fig. 1 the small circles are surrounded by the large circle).  

Regarding claim 7, Song, as modified, teaches the method of claim 6, wherein the first multi-pattern and the second multi-pattern are disposed in a regular form, (Song Fig. 1 first and second multi-patterns are circular shapes disposed in the form of a right isosceles triangle); 

The examiner has interpreted the term “regular form” broadly as any shape (i.e. such as but not limited to a circular, square, or triangular shape). 
Song does not explicitly teach and wherein current location information of the unmanned aerial robot is obtained based on the regular form
However, Canoy teaches wherein current location information of the unmanned aerial robot is obtained based on the regular form ([0029] the UAV may evaluate camera imagery to detect special landing patterns that are designed to provide both location and global orientation information necessary for identifying the manner in which the UAV should move and be oriented for landing in a particular landing bay…)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to incorporate Canoy to include wherein current location information of the unmanned aerial robot is obtained based on the regular form, because doing so allows the UAV to know how to maneuver to the landing station.

Regarding claim 9, Song, as modified teaches, the method of claim 7.
Song also teaches wherein the control information includes location information of the multi- pattern (pg. 7 information necessary for automatic landing (vertical distance, rotation, and parallel travel distance) can be acquired using the landing marker information), 
Song, as modified does not explicitly teach wherein the location information of the multi-pattern includes a coordinate value having the landing point as a reference point, and wherein the current location information of the unmanned aerial robot is obtained based on an average value of the coordinate values.
However, Canoy teaches wherein the location information of the multi-pattern includes a coordinate value having the landing point as a reference point, and wherein the current location information of the unmanned aerial robot is obtained based on an average value of the coordinate values ([0082] the UAV may analyze camera imagery to detect an innermost circle of a landing pattern of the target landing bay, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Song to incorporate Canoy to include wherein the location information of the multi-pattern includes a coordinate value having the landing point as a reference point, and wherein the current location information of the unmanned aerial robot is obtained based on an average value of the coordinate values, because doing so allows the UAV to have a reference to the landing bay (to ensure accurate landing).

Regarding claim 10, Song, as modified teaches the method of claim 9.
Song teaches wherein the first multi-pattern and the second multi-pattern have pairs having an identical size and are symmetrical with respect to the landing point (Fig. 1 the large circle has a pair of 2 additional large circles that are identical in size and symmetrical with respect to the landing point. Similarly, the small circle has a pair of 2 additional small circles that are identical in size and symmetrical with respect to the landing point).  

Regarding claim 11, Song, as modified teaches the method of claim 10. 
Song teaches further comprising: adjusting a landing posture to a surface of the landing area in parallel based on a difference between the recognized sizes of the multi-pattern pairs (pg. 7 information necessary for automatic landing (vertical distance, rotation, and parallel travel distance) can be acquired using the landing marker information; also parallel travel distance is obtained based on a difference between the recognized sizes of the multi-pattern pairs the parallel travel distance can be obtained by finding the [pg. 6]: Euclidean distance from the center point of the image with the center point of the p1p2 straight line as the center point of the landing marker, and calculating the parallel travel distance from the center point).  
Examiner understands that since Song discloses that the automatic landings are vertical landings (up and down), the landings must be in parallel to the ground. The landing posture is adjusted based on the obtained landing instructions (vertical distance, rotation, and parallel travel distance).

Regarding claim 12, Song, as modified teaches the method of claim 11. 
Song, as modified does not explicitly teach further comprising: performing a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space or time range.
However, Canoy teaches performing a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space or time range ([0090] In response to determining that the UAV is not at the target landing bay (i.e., determination block 420=“No”), the UAV may continue with the calculation operations in block 410. In this way, the UAV may iteratively update and adjust the flight plan for traveling to the target landing bay, accounting for unforeseen exception conditions along the path),
Supported by Fig. 5, in the case where the UAV is not positioned above the landing pattern/fails to be positioned (i.e. pattern recognition fails due to obstacle in the way), the UAV reiterates the flight plan until it is at the target landing bay step 420 ([0091] UAV may descend based on a control of rotor motors and continually evaluate camera imagery to identify whether the UAV is still centered on the landing pattern and/or oriented corresponding to the special symbol of the landing pattern.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Song to incorporate Canoy to include further comprising: performing a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Canoy, in further view of Raptopoulos et al. (US 20140032034 A1) and Wang (US 20160039542 A1) and herein after will be referred to as Raptopoulos and Wang respectively.

Regarding claim 8, Song, as modified, teaches the method of claim 7.
Song teaches wherein the multi-pattern is positioned within or on top of a station (pg. 2 landing marker installed on a landing area), and wherein the control information includes information of an ID, direction, location, and function (pg. 7 information necessary for automatic landing (vertical distance, rotation, and parallel travel distance) can be acquired using the landing marker information)

Song, as modified, does not teach wherein the control information also includes information of a number of unmanned aerial robots capable of being loaded, and number of unmanned aerial robots capable of being landed, of the station.
However, Raptopoulos teaches information of a number of unmanned aerial robots capable of being loaded ([0074] The ground station can service multiple UAVs simultaneously. In an embodiment with V as the number of vehicles, G as the number of ground stations, and M as the maximum number of vehicles housed by a single ground station).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified the control information of Song to incorporate Raptopoulos to include information of a number of unmanned aerial robots capable of being loaded, because doing so reduces the safety risk of the landing station being overloaded in weight.
Song, as modified, does not teach wherein the control information also includes information of a number of unmanned aerial robots capable of being landed, of the station.
However Wang teaches information of a number of unmanned aerial robots capable of being landed, of the station ([0037] The energy provision station may further comprise one or more processors configure to, collectively or individually, receive signals indicative of a presence of a plurality of UAVs to land at the energy provision station.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified the control information of Song to incorporate Wang to include information of a number of unmanned aerial robots capable of being landed, of the station, because doing so reduces the safety risk of the landing station being overloaded in weight.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Canoy, in further view of Yang et al. (US 20200244087 A1) and herein after will be referred to as Yang respectively.

Regarding claim 13, Song, as modified, teaches the method of claim 12.
Song, as modified, does not teach wherein the landing area is configured using a material having low reflectivity for recognition accuracy.
However, Yang teaches wherein the landing area is configured using a material having low reflectivity for recognition accuracy (Fig. 1 landing station; [0036] In order to provide a preferable support force, the protecting cover 330 may be made of a metal, and since the metal usually have a high reflectivity, a light-absorbing layer 370 may be further disposed on a top surface 332 of the protecting cover 330 to reduce a reflectivity of the top surface of the protecting cover 330 facing the parking surface 310a. The light-absorbing layer 370 may be made of any light-absorbing material or low reflectivity material). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the landing area of modified Song to incorporate Yang to include a landing area configured using a material having low reflectivity, because doing so improves the camera image Yang [0036])

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Canoy, in further view of Huang et al. (US 20180367284 A1) and herein after will be referred to as Huang.

Regarding claim 14, Song teaches an unmanned aerial robot performing precise landing using a multi-pattern in an unmanned aerial control system (pg. 2 The present invention relates to an image-based automatic landing technology of an unmanned airplane, and more particularly, to an image based automatic landing technique of an unmanned airplane that recognizes landing markers by using image information acquired during vertical landing using a camera attached directly below the UAV…),
the unmanned aerial robot comprising: a camera sensor receiving an image value (pg. 2 using a camera attached directly below the UAV); pg. 7 module(s)), wherein the processor is configured to: 
receive an image value from an outside through the camera sensor (pg.2 the landing information acquisition method includes: (a) capturing an input image by photographing an landing marker installed on a landing area using an image sensor when the unmanned airplane makes vertical landing; (b) converting the input image into digital image information by a digital conversion module)
and recognize a multi-pattern in which control information for precise landing control has been coded based on the image value (pg. 2 (c) the pattern recognition module selects a landmark marker candidate group for the landing marker from the digital image information and extracts internal pattern 
The pattern contains landing information for precise landing control (pg.3 (d) calculating the landing information through the specific pattern recognized by the calculation module. In this case, the landing information may be one of a relative distance, a direction angle, and a parallel movement distance.)
obtain control information when an ID value included in the control information indicates a landing point (pg.7 landing information obtaining apparatus 900 for obtaining landing information using the landing marker shown in FIG. 1 according to an embodiment of the present invention);  
Once the landing information from the landing point image is calculated, the landing information obtaining apparatus 900 obtains the control information.
While Song teaches control information (vertical distance, rotation, parallel travel distance, etc.) necessary for automatic landing using camera calibration information (pg. 2), Song does not explicitly teach using that control information to move to the landing point based on the control information; and perform landing at the landing point (rather only mentions the method is for landing of a UAV pg. 2).
However, Canoy teaches moving to the landing point based on the control information; and perform landing at the landing point ([0036] The UAV may continue the landing procedure by performing position control operations to land based on image-processing of the target landing bay, such as by lowering until the altitude of the UAV is at a calculated touchdown elevation), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to incorporate Canoy to more explicitly teach moving to the landing point based on the control information; and perform landing at the landing point for safely controlling landing of a UAV (Canoy [0003]) which implements the control commands into a practical application.
Song also teaches wherein a landing area for the landing of the unmanned aerial robot includes the landing point and the multi-pattern, wherein the multi-pattern includes a first multi-pattern and a second multi- pattern, and wherein the first multi-pattern has a larger size than the second multi-pattern. (Fig. 1).
While Song suggests that there exists a transmitter and receiver on the UAV given that the image sensor multi-pattern data is transmitted to the modules and the modules receive that data for processing, Song does not explicitly teach a transmitter for transmitting a radio signal; a receiver for receiving an UL grant and a DL grant.
However, Canoy teaches a transmitter for transmitting a radio signal; a receiver for receiving 0051] the processor 230 may include one or more processing unit(s) 201, such as one or more processors configured to execute processor-executable instructions (e.g., applications, routines, scripts, instruction sets, etc.), a memory and/or storage unit 202 configured to store data (e.g., flight plans, obtained sensor data, received messages, applications, etc.), and one or more wireless transceiver(s) 204 and antenna(s) 206 for transmitting and receiving wireless signals (e.g., a Wi-Fi®, radio and antenna, Bluetooth®, RF, etc.).
Song in view of Canoy discloses a receiver receiving signals and messages but does not explicitly teach a receiver for receiving an UL grant and a DL grant.
However, Huang teaches receiving an UL grant and a DL grant ([0096] UE 605 receives the downlink grant, the UE 605 will also receive the uplink grant, and will transmit an uplink transmission based at least in part on receiving the uplink grant). It is noted that Huang teaches this communication that is well known in the UAV area. [0044] UEs include, for example, robots, drones)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Song in view of Canoy to incorporate Jim to receive an UL grant and a DL grant, since applicant has not disclosed that the receiving an UL grant and a DL grant (as opposed to a general signal/message) solves any stated problem or is for any particular purpose, and it appears the 

Regarding claim 15, Song, as modified (see rejection of claim 14) teaches the unmanned aerial robot of claim 14.
Song does not explicitly teach wherein the processor is configured to perform a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails.
However, Canoy teaches wherein the processor ([0051] processor 230) is configured to perform a movement flight when assigned a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails (Fig. 7 steps 710-716; in the case where UAV flight plan encounters an exception condition (i.e. obstacle is in the way), a different landing bay is assigned (see Fig. 1 different landing bays associated with different patterns) once assigned the other routines (Fig. 4 and 5) are performed again.).  
Canoy does suggest but does not teach in a single embodiment searching for a different multi-pattern in the steps cited to Fig. 7.
However, Canoy explicitly discloses in another embodiment searching for a different multi-pattern ([0078] However, in some scenarios, due to emergency landings or an “open reservation policy” of the multi-bay landing zone (e.g., first-come, first-server), UAVs may be required to perform searching for open/available landing bays (each associated with a pattern)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Song’s assigning of a pattern to incorporate Canoy to more explicitly disclose that of wherein the processor is configured to perform a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again, if the multi-pattern recognition fails, because doing so improves the flexibility of the system by accounting for emergency landings and allowing the UAV to land in different areas.

Regarding claim 16, Song, as modified, teaches the unmanned aerial robot of claim 15.
Song, as modified, also teaches wherein the processor is configured to perform a movement flight for searching for a different multi-pattern and recognizing the multi-pattern again, 
Song, as modified does not explicitly teach if the ID value does not indicate the landing point.
However, Canoy teaches wherein the processor is configured to perform a movement flight when assigned a different multi-pattern and recognizing the multi-pattern again (Fig. 7 steps 710-716; in the case where UAV flight plan encounters an exception condition (ie. symbol indicates that UAV may not land on the bay), a different landing bay is assigned (see Fig. 1 different landing bays associated with different patterns) once assigned the other routines (Fig. 4 and 5) are performed again), 
if the ID value does not indicate the landing point (see Examiner Note below supported by [0043] a first landing bay 110a that is currently obstructed or semi-permanently assigned to the second UAV 130b may include a first asymmetric symbol within a circle (e.g., an ‘h’ within a circle), indicating that the first UAV 130a may not land in the first landing bay 110a. As another example, a second landing bay 110b that is open and not assigned any UAV may include a second asymmetric symbol within a circle (e.g., an ‘a’ within a circle), indicating that the first UAV 130a may land in the second landing bay 110b).  
Examiner Note: In the case where the ID value (symbol) does not indicate that the UAV can land ([0043]), then UAV find a different landing bay and performs movement flight plans based on that different landing bay (shown above Fig. 4-7).
Canoy does suggest but does not teach in a single embodiment searching for a different multi-pattern in the steps cited to Fig. 7.Canoy explicitly discloses in another embodiment searching for a different multi-pattern ([0078] However, in some scenarios, due to emergency landings or an “open reservation policy” of the multi-bay landing zone (e.g., first-come, first-server), UAVs may be required to perform searching for open/available landing bays (each associated with a pattern)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Song assigning of a landing bay to incorporate Canoy to more explicitly disclose that of searching for a multi-pattern, because doing so improves the flexibility of the system by accounting for emergency landings and allowing the UAV to land in different areas.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Song to incorporate Canoy to include if the ID value does not indicate the landing point, because doing so ensures that the UAV does not land in unsafe or undesirable areas.

Regarding claim 17, Song, as modified teaches the unmanned aerial robot of claim 16, 
Song, as modified, teaches wherein the processor is configured to search for the second multi-pattern if both the first multi-pattern and the second multi-pattern are not recognized after recognition of the first multi-pattern is first successful (see Examiner Note supported by Song pg. 4 The rectangle and the large circle 110 which are the outermost figures are detected and used as a region of interest (ROI), and the landing marker is recognized using the pattern of the small circle 120 inside)
Examiner Note: The examiner understands that the process in which the UAV first detects the landing pattern reads upon the limitation “if both the first multi-pattern and the second multi-pattern are not recognized” since before the UAV detects the landing pattern, a first multi-pattern and a second multi-pattern are not recognized. Described in pg. 4, after recognition of the first multi pattern, the large circle 110 is successful, then the UAV searches for the second multi pattern the small circle 120.

Regarding claim 18, Song, as modified teaches the unmanned aerial robot of claim 17.
Song teaches wherein the first multi-pattern and the second multi-pattern have pairs having an identical size and are symmetrical with respect to the landing point (Fig. 1 the large circle has a pair of 2 additional large circles that are identical in size and symmetrical with respect to the landing point. Similarly, the small circle has a pair of 2 additional small circles that are identical in size and symmetrical with respect to the landing point).  

Regarding claim 19, Song, as modified teaches the unmanned aerial robot of claim 18. 
Song teaches further comprising: adjusting a landing posture to a surface of the landing area in parallel based on a difference between the recognized sizes of the multi-pattern pairs (pg. 7 information necessary for automatic landing (vertical distance, rotation, and parallel travel distance) can be acquired using the landing marker information; also parallel travel distance is obtained based on a difference between the recognized sizes of the multi-pattern pairs the parallel travel distance can be obtained by finding the [pg. 6]: Euclidean distance from the center point of the image with the center point of the p1p2 straight line as the center point of the landing marker, and calculating the parallel travel distance from the center point).  
Examiner understands that since Song discloses that the automatic landings are vertical landings (up and down), the landings must be in parallel to the ground. The landing posture is adjusted based on the obtained landing instructions (vertical distance, rotation, and parallel travel distance).

Regarding claim 20, Song, as modified teaches the unmanned aerial robot of claim 19. 
Song, as modified does not explicitly teach wherein the processor is configured to perform a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space or time range.
However, Canoy teaches wherein the processor is configured to perform a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space (Fig. 5 mission flight plan) or time range ([0090] In response to determining that the UAV is not at the target landing bay (i.e., determination block 420=“No”), the UAV may continue with the calculation operations in block 410. In this way, the UAV may iteratively update and adjust the flight plan for traveling to the target landing bay, accounting for unforeseen exception conditions along the path),
Supported by Fig. 5, in the case where the UAV is not positioned above the landing pattern/fails to be positioned (i.e. pattern recognition fails due to obstacle in the way), the UAV reiterates the flight plan until it is at the target landing bay step 420 ([0091] UAV may descend based on a control of rotor motors and continually evaluate camera imagery to identify whether the UAV is still centered on the landing pattern and/or oriented corresponding to the special symbol of the landing pattern.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Song to incorporate Canoy to include further comprising: performing a low-altitude flight for the multi-pattern recognition if the multi- pattern recognition fails within a predetermined space or time range, because doing so allows the UAV to precisely match its position with the pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140070052 A1: Kang discloses a smart helipad configured to support landing of a vertical takeoff and landing aircraft, the method including adaptively displaying an imaged marker recognizable by a camera mounted to the vertical takeoff and landing aircraft.
US 20160122038 A1: Fleischman et al. discloses autonomous landings with the use of an imager and one or more optical markers on a landing platform. The optical markers may be rectilinear, monochromatic patterns that may be detected by a computing system on the unmanned aerial vehicle. Furthermore, the unmanned aerial vehicle may be able to automatically land by detecting one or more optical markers and calculating a relative location and/or orientation from the landing platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/D.S./Examiner, Art Unit 3662      
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662